                                                                        July 23, 2020

            By ECF
            Honorable Lewis J. Liman,
               Daniel Patrick Moynihan United States Courthouse,
                   500 Pearl Street,
                        New York, New York 10007-1312.
                           Re:    Shak v. JPMorgan Chase & Co., No. 15-cv-992 (S.D.N.Y.);
                                  Wacker v. JPMorgan Chase & Co., No. 15-cv-994 (S.D.N.Y.);
                                  Grumet v. JPMorgan Chase & Co., No. 15-cv-995 (S.D.N.Y.).
            Dear Judge Liman:

                            On behalf of all parties in the above-captioned actions (the “Actions”), we write
            pursuant to this Court’s June 23, 2020 order (the “Order”), see ECF No. 277, which extended the
            current stay of proceedings in the Actions until July 30, 2020 and instructed the parties to inform
            the Court of their view on the need for a continued stay on July 23, 2020.
                            Since the Court’s Order, the parties have reached settlements in principle of all
            three of these Actions and are in the process of documenting those settlements. Consequently, the
            parties respectfully take the view that the Court should extend the stay for thirty days, until
            Monday, August 31, 2020. The parties would likewise apprise the Court of their view on the stay
            a week before the expiration of the stay, on Monday, August 24, 2020, unless the Actions have
            earlier been dismissed.
                            The parties have consulted with the Department of Justice, which does not oppose
            the parties’ request. This is the fourth request for an extension of the November 30, 2018 stay,
            which was previously extended on June 10, 2019, November 5, 2019, and June 23, 2020, see ECF
            Nos. 263, 269, 275, 277, and no court appearances are currently scheduled. See Individual Rules
            of Practice, Rule 1.C.
                           We are available at the Court’s convenience to discuss this matter.

Application GRANTED. These cases are STAYED until                       Respectfully submitted,
August 31, 2020. If the cases do not settle, the parties shall
appear for a status conference on September 8, 2020 at 10:30            /s/ Amanda F. Davidoff
a.m. The conference will proceed telephonically. The parties            Amanda F. Davidoff
are directed to call (888) 251-2909 and use access code                 Counsel for Defendants
2123101.
                                                                        /s/ David E. Kovel
7/23/2020                                                               David E. Kovel
                                                                        Counsel for Plaintiffs




            cc:    All counsel of record (via ECF)
